DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 12, 2022.  In virtue of this amendment:
Claims 3, 13-14 and 16-17 are cancelled;
Claim 25 is newly added; and thus,
Claims 1-2, 4-12, 15 and 18-25 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2, 4-12, 15 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A method of driving an emitter array … comprising … “the thermal environment profile comprising information relating to pulse histories of the plurality of emitters of the emitter array, each of the. pulse histories being dependent on a pulse rate used to drive the plurality of emitters such that a temperature of a particular emitter after a previous pulse is applied is decreasing when a subsequent pulse is applied to the particular emitter or to a neighbor of the particular emitter and residual heat from the previous pulse causes the temperature of the particular emitter to reach a greater temperature during the subsequent pulse is taken into account to compute a shape of the subsequent pulse” …, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2, 4-10 and 21-23 are allowed as being dependent on claim 1).
A device comprising … “a driver configured to apply a current pulse with the computed current pulse profile to the emitter and to use a low current to provide a pre-flash for a camera prior to applying the current, pulse to provide a flash associated with the pre-flash, the thermal environment profile based on. driving of the driving of the plurality of emitters to provide the pre-flash”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 12, 15, 18-20 and 24 are allowed as being dependent on claim 11).
A device comprising … “the thermal predictive model implementing thermal time constants of individual emitters of the plurality of emitters, the thermal environment profile being a dynamically changing array of peaks, each peak having an increasing height during application of a particular current pulse and a decreasing height following the particular current pulse, a rate of an increase and decrease of a particular peak determined using the thermal predictive model by the thermal time constant of the corresponding emitter and parameters relating to product design in which the plurality of emitters is disposed” …, in combination with the remaining claimed limitations as claimed in independent claim 25.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Muthu – US 6,411,046
Prior art Jain – US 2021/0105874
Prior art Deurenberg et al. – US 2008/0203945
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 17, 2022